Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/9/2021 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Terminal Disclaimer
The terminal disclaimer filed on 2/22/2022 has been recorded.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The following is an examiner’s statement of reasons for allowance: the prior art of record fails to explicitly (or expressly) anticipate or render obvious each limitation as recited in the independent claims. The closet prior art of record is US 2009/0122839 Ai by Luo et al. (hereafter referred to as Luo) which is directed towards systems and methodologies are described that facilitate employing a scrambling code from a set of scrambling codes, which is indexed by primary synchronization codes (PSCs), to scramble or descramble a secondary synchronization code (SSC). Also, US 2010/0261472 A1 Han et al. (hereafter referred to as Han) is directed towards The SSS and PSS-based scrambling code and the segment based scrambling code use a cyclic shift version of a sequence generated from the generating polynomial of the m-sequence. However, both Luo and Han fail to disclose transmitting a primary synchronization signal (PSS) by using 127 M(i + 7) = [dM(i+ 4) + dM(i)] mod 2; transmitting a secondary synchronization signal (SSS) by using the 127 subcarriers on one OFDM symbol within the one sync block, wherein one SSS sequence is included in the SSS, wherein the one SSS sequence is defined based on two M sequences of length 127 and a whole of the physical cell ID information, and wherein the two M sequences are defined based on dM(i+ 7) = [dM(i + 4) + dM (i)]mod 2 and dm(i+ 7) = [dM (i + 1) + dM (i)mod 2, respectively; and transmitting a physical broadcast channel (PBCH) and a demodulation reference signal (DMRS) on OFDM symbols within the one sync block, wherein the one OFDM symbol for the PSS is a first located OFDM symbol in the one sync block, wherein the one OFDM symbol for the SSS is a third located OFDM symbol in the one sync block, and wherein the OFDM symbols for the PBCH and the DMRS are at least second and fourth located OFDM symbols within the one sync block.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA W COSME whose telephone number is (571)270-7225. The examiner can normally be reached M-F 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 5712727905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.